Citation Nr: 0205550	
Decision Date: 05/29/02    Archive Date: 06/11/02

DOCKET NO.  98-11 996	)	DATE
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to an increased rating for post-traumatic stress 
disorder (PTSD), evaluated as 10 percent disabling, for the 
purpose of accrued benefits.  


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney 
At Law


ATTORNEY FOR THE BOARD

J. Fussell, Counsel



INTRODUCTION

The veteran had active service from August 1943 to November 
1945.  

This matter comes before the Board of Veteran's Appeals 
(Board) from a February 1998 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Wichita, 
Kansas, which granted service connection for PTSD and 
assigned a 10 percent rating for that disorder, effective 
October 31, 1997, the date of receipt of the claim.  The 
veteran and his attorney appealed that decision and in 
February 2001 the Board entered a decision granting a 70 
percent disability rating.  That Board decision was appealed 
to the United States Court of Appeals for Veterans Claims 
(the Court) but the veteran died on November [redacted], 2001, while 
that case was pending before the Court.  Because of the 
veteran's death, the Court entered an order in January 2002 
vacating the February 2001 Board decision in keeping with the 
holding in Landicho v. Brown, 7 Vet. App. 42, 52 (1994), 
noting that neither the Board decision nor the underlying RO 
decision would have a preclusive effect on any adjudication 
of any accrued-benefits claims derived from the veteran's 
entitlements.  


FINDINGS OF FACT

1.	The veteran in this case served on active duty from 
August 1943 to November 1945. 

2.	The Board has received a copy of a Certificate of Death 
indicating that the veteran died on November [redacted], 2001.  


CONCLUSION OF LAW

Because of the death of the veteran, the Board has no 
jurisdiction to adjudicate the merits of this claim.  38 
U.S.C.A. § 7104(a) (West Supp. 2001); 38 C.F.R. § 20.1302 
(2001). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Unfortunately, the veteran died during the pendency of the 
appeal.  As a matter of law, veterans' claims do not survive 
their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 
(Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 
(1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This 
appeal on the merits has become moot by virtue of the death 
of the veteran and must be dismissed for lack of 
jurisdiction.  See 38 U.S.C.A. § 7104(a) (West Supp. 2001); 
38 C.F.R. § 20.1302 (2001). 

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or to any derivative 
claim brought by a survivor of the veteran.  38 C.F.R. 
§ 20.1106 (2001).


ORDER

The appeal is dismissed.



_______________________________
RENÉE M. PELLETIER
Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 



